Schuchman, J.
The causes of action in the four suits and the defenses therein are identical and the proofs were almost identical. All four suits are brought on four promissory notes respectively given in the same transaction.
It is true on the trial of actions Eos. 2, 3 and 4 some additional proofs were submitted, viz.: The written satisfaction-piece of said trust mortgage, executed by William Kerby and other creditors; and Kerby himself was called as a witness by defendants and his testimony taken, but not a single new material fact was developed, which actuates a change in the determination arrived at in action No. 1 (see-25 Misc. Rep. 398).
Said judgments and order denying motion for a new trial are affirmed, with costs pursuant to stipulation.
McCarthy and Olcott, JJ., concur.
Judgments and order affirmed, with costs.